Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tina M. Fake appeals the district court’s order accepting the magistrate judge’s recommendation and dismissing her 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) habeas petition. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Fake’s informal brief does not challenge the basis for the district court’s disposition, Fake has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. Further, we deny Fake’s motion for a certificate of appealability. We dispense with *772oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.